Citation Nr: 0635004	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for eczematoid 
dermatitis, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1951 to July 
1953, and from September 1982 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which continued the veteran's currently 
assigned disability rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In his hearing before the undersigned in August 2006, the 
veteran testified credibly as to a significant worsening of 
symptoms associated with his service-connected skin 
disability.  Specifically, he testified that his dermatitis 
has spread from his hands to his legs, arms, and head.  
Review of the record reveals that his last VA examination was 
in December 2002, nearly four years ago.  As such, a 
contemporaneous and thorough VA examination is required.

Additionally, because the veteran receives regular treatment 
at the VAMC in Albany through the dermatology clinic, his 
most recent records should be associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient clinical records 
from the VAMC in Albany, New York, for the 
period from April 2004 forward.

2.  Schedule the veteran for a VA skin 
disorders examination to determine the 
severity of his service-connected 
eczematoid dermatitis.  All testing deemed 
necessary by the examiner should be 
conducted, and the results reported in 
detail.  Specifically, the examiner is 
asked to report what percent of the entire 
body, or of the total exposed areas 
affected, is affected by the disability.  
Further, the examiner should indicate 
whether systemic therapy or other 
immunosuppressive drugs must be used, and 
with what frequency.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

